                               UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF NORTH CAROLINA
                                    CHARLOTTE DIVISION
                               DOCKET NO. 3:18-cr-238-MOC-DSC

UNITED STATES OF AMERICA,                             )
                                                      )
                           Petitioner,                )
                                                      )
                      v.                              )               ORDER
                                                      )
TREMAYNE DRAKEFORD,                                   )
                                                      )
                           Respondent.                )
                                                      )

       THIS MATTER is before the Court on defendant’s Motion for Reconsideration (#81),

of this Court’s prior Order (#79) denying defendant’s motion to suppress, motion to dismiss, and

motion for hearing.

       Defendant’s motion for reconsideration is denied for the reasons stated in the

Government’s response brief. (#85) Specifically, law enforcement officers in this case had

reasonable suspicion to believe defendant was engaged in activities associated with the

distribution of narcotics at the time of the investigative stop. There was also sufficient

reasonable suspicion for law enforcement officers to believe defendant was armed at the time of

the stop, justifying a Terry frisk. Finally, the seizure of the narcotics by law enforcement

officers did not exceed the scope of the plain feel doctrine.

                                             ORDER

       IT IS, THEREFORE, ORDERED that defendant’s Motion for Reconsideration (#81) is

DENIED.

 Signed: May 16, 2019



                                                  1
2
